Per Curiam.
The appellants are entitled to have the Exhibits A and B for identification incorporated in the case so that the appellate court may determine whether they were competent. (Mengis v. Fifth Avenue R. Co., 81 Hun, 480.) For that purpose, however, appellants should propose for settlement the case on appeal containing in substance the statement at the appropriate place therein, “ Here insert Exhibits A and B for Identification.” Upon the case being settled as proposed, if the respondent, who has possession of said exhibits, refuses to produce the same, the Special Term, upon appellants’ application, will require him to do so. (McCready v. Lindenborn, 24 Mise. 606.)
The motion should be denied, without prejudice.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Motion denied, without prejudice.